Case 1:19-cv-01640-CMA-STV Document 1 Filed 06/06/19 USDC Colorado Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Case No.:

  TWO RIVERS WATER & FARMING COMPANY

  Plaintiff

  v.

  AMERICA 2030 CAPITAL LIMITED, BENTLEY ROTHSCHILD CAPITAL LIMITED, AND
  BROADRIDGE FINANCIAL SOLUTIONS, INC.

  Defendants



   VERIFIED COMPLAINT FOR DECLARATORY AND PRELIMINARY INJUNCTIVE
                               RELIEF



          Plaintiff Two Rivers Water & Farming Company files this Complaint for Declaratory

  Relief under 28 U.S.C. §§ 2201 and 2202, and for preliminary injunctive relief under Fed. R.

  Civ. P. 65, against Defendants America 2030 Capital Limited, Bentley Rothschild Capital

  Limited, and Broadridge Financial Solutions, Inc. In support, Plaintiff states as follows:

                                             The Parties

  Plaintiff:

       1. Plaintiff Two Rivers Water & Farming Company is incorporated under the laws of

  Colorado with its principal place of business located at 3025 S. Parker Rd., Ste. 140, Aurora, CO

  80014. Plaintiff is a reporting public company subject to the reporting requirements of the 1934

  Exchange Act. Wayne Harding (“Mr. Harding”) is the CEO of Plaintiff.
Case 1:19-cv-01640-CMA-STV Document 1 Filed 06/06/19 USDC Colorado Page 2 of 10




  Defendant(s):

      2. As used in this Complaint, “Lender” refers individually and/or collectively, as

  appropriate, to:

              a. Defendant America 2030 Capital Limited, which is, upon information and belief,

  incorporated under the laws of Nevis with its principal place of business in Nevis, West Indies.

              b.     Defendant Bentley Rothchild Capital Limited, which is, upon information and

  belief, incorporated under the laws of the Bahamas with its principal place of business in New

  Providence, Bahamas. Upon information and belief, Vladimir “Val” Sklarov is the President and

  CEO of both Defendants America 2030 Capital Limited and Bentley Rothchild Capital Limited.

      3. As used in this Complaint, “Transfer Agent” refers to:

              a. Broadridge Financial Solutions, Inc., which is incorporated under the laws of the

  State of Delaware and has its principal place of business in New York. Transfer Agent is a non-

  affiliate of Plaintiff.

      4. As used in this Complaint, “Defendants” refer collectively to Lender and Transfer Agent.

                                        Jurisdiction and Venue

      5. This Court has subject matter jurisdiction over this action under 28 U.S.C. § 2201 and

  2202 and Fed. R. Civ. P. 57.

      6. An actual justiciable controversy between Plaintiff and Defendants exists within the

  meaning of 28 U.S.C. § 2201 regarding whether Plaintiff and Defendants entered into contracts

  or whether contracts between Plaintiff and Defendants are null and void.
Case 1:19-cv-01640-CMA-STV Document 1 Filed 06/06/19 USDC Colorado Page 3 of 10




      7. This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because the

  amount at stake is more than $75,000.00, not counting interest and costs, and the suit is between

  citizens of different states.

      8. Venue is proper in the District of Colorado under 28 U.S.C. § 1391(b)(2) because a

  substantial part of the events or omissions giving rise to the claims set forth in this complaint

  occurred in Colorado.

                                         General Allegations

      9. Plaintiff is a company that assembles its water assets by acquiring land with senior water

  rights. Plaintiff focuses on development and redevelopment of infrastructure for water

  management and delivery. Plaintiff is focused on expanding their agriculture activity along with

  development and rehabilitation of its water assets in the State of Colorado.

      10. In the summer of 2018, Plaintiff began seeking equity investors to grow its business.

      11. In or around September of 2018, Lender was introduced to Plaintiff as a potential equity

  investor through Mark Brundage of Global Financial Corporation. Upon information and belief,

  Mr. Brundage was Lender’s broker agent at all relevant times.

      12. On or about September 21, 2018, Lender and Plaintiff executed two loan agreements (the

  “Agreements”). On behalf of Plaintiff, Mr. Harding executed and had the Agreements notarized

  in Colorado. Copies of the Agreements are attached to this Complaint as Exhibits A and B,

  respectively.

      13. The Agreements explicitly state that the contractual consideration is $10.00 US dollars.

  Exhibit A and B, respectively, at pg. 2, ¶ 1, line 1. Neither party tendered to the other party

  $10.00 US dollars as required, nor has any subsequent consideration been exchanged.
Case 1:19-cv-01640-CMA-STV Document 1 Filed 06/06/19 USDC Colorado Page 4 of 10




      14. The Agreements provided, collectively, that Lender would lend to Plaintiff funds in total

  of up to $1,100,000.00 US dollars (the “Loan”) of the current FMV of the Transferred Collateral,

  i.e., 6,800,000 restricted shares of Plaintiff (the “Restricted Shares”), in exchange for the

  Restricted Shares. At the time, it was estimated that pledging 6,939,297 shares of Plaintiff

  would yield a loan of $645,000.

      15. On or about October 2, 2018, Plaintiff issued the Restricted Shares to Lender and

  delivered the Restricted Shares to Transfer Agent to hold as restricted securities pursuant to Rule

  144 of the Securities Act.

      16. On or about March 20, 2019, on a conference call between Mr. Harding, Mr. Brundage,

  and Mark Johnson (Plaintiff’s SEC attorney), it was represented to Mr. Harding that Val Sklarov

  was a criminal who had no intent to fund the Loan to Plaintiffs but just wanted to acquire

  Plaintiff’s shares.

      17. Shortly after the conference call, in an emailed dated March 20, 2019, Mr. Brundage

  emailed Mr. Harding the following hyperlinks as evidence of Val Sklarov’s criminal and

  deceitful nature:

  http://www.adrforum.com/domaindecisions/1748855.htm

  https://markets.financialcontent.com/stocks/news/category?Category=mark+Bentley

  https://www.zoominfo.com/p/Mark-Bentley/2178603888

  https://www.facebook.com/vladimir.sklarov

  https://www.pressrelease.com/news/why-is-the-securities-exchange-commission-not-doing-
  anything-in-8190

  https://www.misk.com/tools/#dns/america2030.com

  https://graintrade.com.ua/en/traider/america2030-id3179
Case 1:19-cv-01640-CMA-STV Document 1 Filed 06/06/19 USDC Colorado Page 5 of 10




  https://www.prweb.com/releases/2013/9/prweb11117816.htm

  https://www.ripoffreport.com/reports/driveline-llc/jacksonville-florida-32216/driveline-llc-
  driveline-jacksonville-boyan-marijanovic-bo-marijanovich-sold-me-a-lem-1338000

  https://www.justice.gov/pardon/obama-denials/pardons-denied-president-barack-obama

  http://www.chicagotribune.com/news/ct-xpm-1998-06-03-9806030266-story.html

  https://www.shareprophets.com/views/36993/jonathan-tidswell-of-angus-energy-meet-val-
  sklarov-no-wonder-your-shares-have-gone-awol

  https://www.rapsheets.org/indiana/indianapolis-jail/SKLAROV_VLADIMIR/556547

  https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IlptTTVNV
  Gt4T0RFMk1ESXhPams0TlRJNU5UWXhOR0U9In19

  https://www.spokeo.com/IL/Lake-Forest/221-S-Ridge-Rd

  https://ar-ar.facebook.com/nbc24wnwo/posts/vladimir-and-sharon-sklarov-owners-of-the-
  troubled-riviera-maia-apartments-in-we/10152872301051904/

  http://www.wtol.com/story/28877378/4-months-later-former-riviera-maia-residents-want-
  answers/

  https://divorce.usattorneys.com/criminal-liability-apartment-complex-case-contested-newly-
  divorced-couple/

  https://www.justanswer.com/sip/certified-fraud-investigator?r=ppc|ga|3|General%20-
  %20ROW%20-
  %20Search|Certified%20Fraud%20Examiner&JPKW=reporting%20fraud&JPDC=S&JPST=&J
  PAD=174947655076&JPMT=b&JPNW=g&JPAF=txt&JPCD=20170123&JPRC=1&JPOP=ET
  A_V2&mkwid=sj6Qjnhoz_dc&pcrid=174947655076&pkw=reporting%20fraud&pmt=b&plc=&
  cmpid=54522048&agid=2137579488&fiid=&tgtid=kwd-
  87869404&ntw=g&dvc=c&gclid=Cj0KCQiA_4jgBRDhARIsADezXchQdA2E05E4L58kNLeOj
  lgiBCAxVEB5FMTNHmfG4aV2hsUV6aMrz_oaAqhSEALw_wcB

  https://www.toledoblade.com/local/2014/12/08/Tenants-caught-in-tangle-of-legal-marital-
  disputes.html?abnpageversion=evoke

  https://www.chicagoreader.com/chicago/house-of-blues/Content?oid=895073

  http://www.chicagotribune.com/news/ct-xpm-1998-10-06-9810060310-story.html
Case 1:19-cv-01640-CMA-STV Document 1 Filed 06/06/19 USDC Colorado Page 6 of 10




  https://newspaperarchive.com/indiana-gazette-jan-13-1998-p-7/

  http://www.chicagotribune.com/news/ct-xpm-1998-06-03-9806030266-story.html

  https://yro.slashdot.org/story/01/07/21/039257/dimitrys-company-sold-password-crackers-to-the-
  fbi

   http://www.adrforum.com/domaindecisions/1748855.htm

     18. In two letters to Transfer Agent from Lender dated April 29, 2019, Lender’s purported

  legal counsel opined that Transfer Agent could remove the legends from the Restricted Shares in

  its possession to sell the Restricted Shares to the public. Copies of the opinion letters are attached

  to this Complaint as Exhibit C and D.

     19. In two letters to Plaintiff from Lender dated May 23, 2019, in an obvious attempt to

  prevent Plaintiff from taking legal action, Lender’s purported legal counsel stated that Plaintiff

  was in default under the Agreements by, among other things, violating Sections 4.6 of the

  Agreements by seeking “injunctive relief from any court of law…” Copies of the Default Notice

  letters are attached to this Complaint as Exhibits E and F.

     20. Concerned that Transfer Agent would remove the legends from the Restricted Shares and

  make the Restricted Shares available for sale to the public, on or about May 31, 2019, Plaintiff

  contacted Transfer Agent about the status of the Restricted Shares. Transfer Agent informed

  Plaintiff that Plaintiff needs to provide Transfer Agent with a temporary restraining order by

  Friday, June 7, 2019, so that Transfer Agent will not remove the legends.

     21. Plaintiff brings this action to seek a declaratory judgment against Lender declaring that

  the Agreements, as defined below, are not contracts or, in the alternative, that the Agreements

  are null and void contracts. In connection with the declaratory judgment, Plaintiff applies for

  preliminary injunctive relief against Defendants from (a) engaging in any activity related to the
Case 1:19-cv-01640-CMA-STV Document 1 Filed 06/06/19 USDC Colorado Page 7 of 10




  sale or transfer of any of the Restricted Shares of Plaintiff, as defined below, and (b) engaging in

  any activity related to the removal of legends from the stock certificates of the Restricted Shares

  of Plaintiff.

      22. Plaintiff also seeks the immediate return of its shares from the Transfer Agent.

                                        First Claim for Relief
                              (Declaratory Judgment and Other Relief)

      23. Plaintiff incorporates by reference all prior allegations as though fully set forth herein.

      24. This claim for declaratory judgment and other relief is brought pursuant to U.S.C. 28

  U.S.C. § 2201 and 2202 and Fed. R. Civ. P. 57.

      25. The Agreements expressly provided that $10.00 US Dollars was the contractual

  consideration for the Agreements.

      26. Neither party tendered $10.00 US Dollars to the other party or any other consideration for

  the Agreements. Lender never provided Plaintiff with any monies contemplated by the

  Agreements, such that Lender has no right to the collateral shares in law or in equity.

      27. As such, the Agreements never became contracts and were nullities from the outset and

  thus could not confer rights or obligations on either of the parties.

      28. Even if the Agreements became contracts, the Agreements are null and void contracts.

  Any rights or obligations on either of the parties are void based upon foregoing facts occurring

  prior or subsequent to execution of the Agreements, including, without limitation, Lender’s

  broker agent, Mr. Brundage, representing to Plaintiff that Lender was a criminal who had no

  intent to fund the Loan to Plaintiff and only wanted to take Plaintiff’s shares.
Case 1:19-cv-01640-CMA-STV Document 1 Filed 06/06/19 USDC Colorado Page 8 of 10




      29. As such, Plaintiff requests that the Court declare that the Agreements are not contracts or

  that the Agreements are null and void contracts, and requests that the Court order the immediate

  return of Plaintiff’s Restricted Shares from the Transfer Agent.

      30. Plaintiffs further request any additional relief the Court deems appropriate.

                                        Second Claim for Relief
                                       (Preliminary Injunction)

      31. Plaintiff incorporates by reference all prior allegations as though fully set forth herein.

      32. There is a danger of real, immediate, and irreparable injury to Plaintiff if the legends on

  the Restricted Shares are removed. Such removal would destroy Plaintiff’s ability to control its

  company and business and prevent it from effectively competing in the marketplace and could

  ruin Plaintiff’s stock price.

      33. Transfer Agent has informed Plaintiff that if a preliminary injunction is granted, Transfer

  Agent will not remove the legends from the Restricted Shares.

      34. Based upon the urgency of this matter, with the Transfer Agent requiring a Temporary

  Restraining Order by this coming Friday, June 7, 2019, there is no plain, speedy, and adequate

  remedy at law.

      35. The granting of the Temporary Restraining Order will not disserve the public interest; in

  contrast, the granting of the Temporary Restraining Order would protect the public and Plaintiff.

      36. The balance of equities favors the injunction.

      37. The Temporary Restraining Order will preserve the status quo pending a trial or other

  proceeding on the merits.
Case 1:19-cv-01640-CMA-STV Document 1 Filed 06/06/19 USDC Colorado Page 9 of 10




      WHEREFORE, Plaintiff requests that this Court declare that the Agreements are not

  contracts because there was no consideration or, in the alternative, that the Agreements are null

  and void contracts. Additionally, Plaintiff requests that the Court enter a Temporary Restraining

  Order then a preliminary injunction and ultimately a Permanent Injunction that enjoins

  Defendants from the following:

      1. Engaging in any activity related to the removal of legends from the stock certificates of

  the restricted shares of the Plaintiff; and

      2. Engaging in any activity related to the sale or transfer of the restricted shares of the

  Plaintiff; and

      3. Finally, Plaintiff request that the Court order Transfer Agent to return Plaintiff’s

  Restricted Share to it immediately.


          Respectfully submitted this 6th day of June 2019.



                                                                OTTO K. HILBERT, II, P.C.
                                                                LEIF OLSON LAW, LLC

                                                                _/s/ Leif H. Olson______________
                                                                Leif H. Olson, Atty. Reg. No. 48999
                                                                Leif Olson Law, LLC
                                                                3900 E. Mexico Ave., Suite 300
                                                                Denver, CO 80210
                                                                Office: 720-606-6795
                                                                lolson@leifolsonlaw.com

                                                                Otto Hilbert, Atty. Reg. No. 18363
                                                                Otto K. Hilbert, II, P.C.
                                                                535 16th St., Ste. 810
                                                                Denver, CO 80202
                                                                Office: 303-324-3748
                                                                otto@otto.law
Case 1:19-cv-01640-CMA-STV Document 1 Filed 06/06/19 USDC Colorado Page 10 of 10
